--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
COMMON STOCK PURCHASE AGREEMENT


THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of September
13, 2017, by and between RiceBran Technologies, a California corporation (the
“Company”), and Continental Grain Company, a Delaware corporation (including its
successors and assigns, the “Investor” and, together with the Company, the
“Parties” and each, individually, a “Party”).


WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506(b) promulgated
thereunder, the Investor wishes to purchase, and the Company wishes to sell and
issue to the Investor, shares of the Company’s common stock, no par value (the
“Common Stock”), at a purchase price of $1.0783 per share (the “Per Share
Purchase Price”); and


WHEREAS, at the Closing (as defined below), the Parties shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
A (the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the 1933 Act
(as defined below) and the rules and regulations promulgated thereunder, and
applicable state securities laws.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.             Purchase and Sale of Common Stock.On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement, the
Investor hereby agrees to purchase and the Company hereby agrees to sell and
issue to the Investor, Two Million, Six Hundred Fifty-Four Thousand, Seven
Hundred Thirty-Two (2,654,732) shares of Common Stock (the “Shares” or the
“Securities”) in exchange for an aggregate purchase price of Two Million, Eight
Hundred Sixty-Two Thousand, Five Hundred Ninety-Seven and 52/100 Dollars
($2,862,597.52), representing the Per Share Purchase Price multiplied by the
number of Shares (the “Purchase Price”).


2.             Purchase Price. At the Closing, the Investor shall pay the
Purchase Price to the Company in exchange for the Shares to be issued to and
purchased by the Investor.  At the Closing, the Investor shall fund the Purchase
Price by wire transfer of immediately available funds to the account specified
in writing by the Company at least one (1) Business Day prior to the Closing.


3.             The Closing.The purchase and sale of the Shares shall take place
at a closing (the “Closing”) to be held at the offices of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York,
simultaneously with the execution of this Agreement, subject to the satisfaction
or, to the extent permitted by applicable law, waiver of all conditions to the
obligations of the Parties set forth in Section 4, or at such other place or at
such other time or date as the Parties mutually may agree in writing.  At the
Closing, the Company shall deliver to the Investor:(i) this Agreement duly
executed by the Company; (ii) a photocopy or other evidence certified by an
officer of the Company of a certificate registered in the Investor’s name
representing the Shares, and (iii) the Registration Rights Agreement duly
executed by the Company.At the Closing, the Investor shall deliver to the
Company (i) this Agreement duly executed by the Investor; (ii) the Registration
Rights Agreement duly executed by the Investor; (iii) the Purchase Price in
accordance with Section 2, and (iv) the Selling Stockholder Questionnaire
attached as Annex B to the Registration Rights Agreement.  The day on which the
Closing takes place is referred to as the “Closing Date.”
 

--------------------------------------------------------------------------------

4.             Closing Conditions; Certain Covenants.
 
4.1          Conditions to the Investor’s Obligations.The obligation of the
Investor to purchase the Shares on the Closing Date as provided herein is
subject to the fulfillment, to the Investor’s reasonable satisfaction, prior to
or on the Closing Date, of each of the following conditions, any of which may,
to the extent permitted by applicable law, be waived by the Investor:
 
(a)           Representations and Warranties.
 
(i)         The representations and warranties of the Company contained in this
Agreement (other than the Fundamental Representations) shall be true and correct
in all material respects (except for such representations and warranties that
are qualified by their terms by reference to materiality or Material Adverse
Effect (as defined below), which representations and warranties as so qualified
shall be true and correct in all respects) on the date hereof and on and as of
the Closing Date as if made on and as of such date.


(ii)         The Fundamental Representations shall be true and correct in all
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.


(b)          Officer’s Certificate.  The Company shall have delivered a
certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions in Section 4.1(a) and Section 4.1(h).


(c)          Registration Rights Agreement.  The Company shall have duly
executed and delivered the Registration Rights Agreement to the Investor.


(d)          No Actions.No federal, national, supranational, state, provincial,
local or similar government, governmental, regulatory or administrative
authority, branch, agency or commission or any court, tribunal or arbitral or
judicial body (including any grand jury) (each, a “Governmental Authority”)
shall have enacted, issued, promulgated, instituted, threatened, enforced or
entered any law, rule, judgment, injunction, order, decree, Proceeding,
regulation or legislation that is then in effect, and no Proceeding shall have
been initiated by any Governmental Authority the intent of which, in each case,
is to enjoin, restrain, condition, limit, make illegal or otherwise prohibit or
obtain substantial damages in respect of, this Agreement or the consummation of
the transactions contemplated by this Agreement.
 
2

--------------------------------------------------------------------------------

(e)           Deliverables.  At the Closing, the Company shall have tendered to
the Investor the appropriate deliverables as set forth herein.

 
(f)           Proceedings and Documents.All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as the Investor may reasonably request.


(g)           No Delisting.  No stop order or suspension of trading shall have
been imposed by The NASDAQ Stock Market, the Commission or any other
Governmental Authority with respect to the public trading of the Common Stock.


(h)           No Material Adverse Effect.  There shall have been no Material
Adverse Effect since January 1, 2017.


4.2           Conditions to the Company’s Obligations.The obligation of the
Company to sell and issue the Shares to the Investor on the Closing Date as
provided herein is subject to the fulfillment, to the Company’s reasonable
satisfaction, prior to or on the Closing Date, of each of the following
conditions, any of which may, to the extent permitted by applicable law, be
waived by the Investor:


(a)           Representations and Warranties.The representations and warranties
of the Investor contained in this Agreement (other than Sections 6.2 and 6.3)
shall be true and correct in all material respects on the date hereof and on and
as of the Closing Date as if made on and as of such date.The representations of
the Investor contained in Sections 6.2 and 6.3 shall be true and correct in all
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.


(b)           Purchase Price.At the Closing, the Investor shall have tendered
the Purchase Price to the Company.

 
(c)           Registration Rights Agreement.The Investor shall have duly
executed and delivered the Registration Rights Agreement to the Company.


(d)           Deliverables.At the Closing, the Investor shall have tendered to
the Company the appropriate deliverables as set forth herein.


(e)           No Actions.No Governmental Authority shall have enacted, issued,
promulgated, instituted, threatened, enforced or entered any law, rule,
judgment, injunction, order, decree, Proceeding, regulation or legislation that
is then in effect, and no Proceeding shall have been initiated by any
Governmental Authority the intent of which, in each case, is to enjoin,
restrain, condition, limit, make illegal or otherwise prohibit or obtain
substantial damages in respect of, this Agreement or the consummation of the
transactions contemplated by this Agreement.
 
3

--------------------------------------------------------------------------------

(f)           Proceedings and Documents.All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.


4.3          Securities Law Disclosure; Publicity.The Company shall (a) by 9:00
a.m. (New York City time) on the Business Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby in the form approved by the Parties prior to the Closing and
(b) file a Current Report on Form 8-K with the Commission disclosing the
material terms of the transactions contemplated hereby, and including the
Transaction Documents (as defined below) as exhibits thereto, within the time
required by the 1934 Act.From and after the issuance of such press release, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.The Company and the Investor shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Investor shall issue any
such press release nor otherwise make any public statement without the prior
consent of the other Party, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior written
notice of such public statement or communication.


4.4          Legends.


(a)          The Securities may only be disposed of in compliance with state and
federal securities laws.In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 (as defined below),
to the Company or to an affiliate of the Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act.As a condition of such transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights and obligations of the Investor under
this Agreement and the Registration Rights Agreement.


(b)          The Investor understands that, except as provided below, the stock
certificates evidencing the Shares may bear the following legends:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF EITHER (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL COUNSEL, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO AN EXEMPTION FROM
THE RESTRICTIONS ON TRANSFERABILITY AND RESALE UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.
 
4

--------------------------------------------------------------------------------

(c)          The Company shall use its reasonable best efforts to cause its
transfer agent to remove the legend set forth above and to issue a certificate
without such legend to the holder of the Securities upon which it is stamped, or
to issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company, unless otherwise required by state securities
or “blue sky” laws, at such time as (i) such Securities are registered for
resale under the 1933 Act or (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act.


(d)          The Company agrees that, following the Effective Date or at such
time as such legend is not required pursuant to this Section 4.4, the Company
shall, no later than one (1) Trading Day following the delivery by the Investor
to the Company or the Company’s transfer agent of a certificate representing the
Shares issued with a restrictive legend (such third Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to the Investor a certificate
representing such shares that is free from all restrictive and other legends.The
Company may not make any notation on its records or give instructions to the
Company’s transfer agent that enlarge the restrictions on transfer set forth in
this Section 4 unless agreed to by the Investor or if required by law. 
Certificates for Shares subject to legend removal hereunder shall be transmitted
by the Company’s transfer agent to the Investor by crediting the account of the
Investor’s prime broker with the Depository Trust Company System, as directed by
the Investor.


5.             Representations and Warranties of the Company.  Except as set
forth in the disclosure schedules separately delivered to the Investor
concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
are referenced below as “Schedules” and shall be deemed a part hereof and shall
qualify the representations otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to the
Investor:


5.1          Subsidiaries, Organization, Good Standing and Qualification.


(a)           Exhibit 21 to the 10-K sets forth a correct and complete list of
all of the direct and indirect subsidiaries of the Company, and the Company’s
ownership interest therein. Except as set forth on Schedule 5.1(a), the Company
owns, directly or indirectly, its capital stock or other equity interests of
each Subsidiary free and clear of all Liens, and, except as Previously
Disclosed, all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
5

--------------------------------------------------------------------------------

(b)          The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.


(c)           Each of the Company and the Subsidiaries is duly qualified to
transact business and is in good standing in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect.  No Proceeding has been instituted or threatened
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.


5.2          Capitalization and Voting Rights.The authorized capital of the
Company as of the date hereof consists of (i) 50,000,000 shares of Common Stock,
of which 13,728,743 shares of Common Stock were issued and outstanding as of
September 1, 2017, and (ii)20,000,000 shares of Preferred Stock, no par value
per share (the “Preferred Stock”), of which none are presently issued and
outstanding.No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.Except as Previously Disclosed, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary.  The issuance and sale of the Securities will not (a)
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Investor), (b) result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange,
redemption or reset price under any of such securities or (c) accelerate any
exercise, conversion, exchange or redemption rights of any holder of Company
securities.  Except as Previously Disclosed, there are no outstanding securities
or instruments of the Company or any Subsidiary that contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
redeem a security of the Company or such Subsidiary.  The Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities.  Except as Previously
Disclosed, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
6

--------------------------------------------------------------------------------

5.3          Authorization; Enforcement.All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Registration Rights
Agreement and the performance of all obligations of the Company hereunder and
thereunder, and the authorization, sale and issuance of the Shares have been
taken on or prior to the date hereof and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection with
the consummation of the transactions contemplated by the Transaction
Documents.This Agreement and each other Transaction Document to which it is a
party has been (or upon delivery will have been) duly and validly authorized,
executed and delivered by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, except: (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


5.4          Valid Issuance.The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free and clear of all Liens other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.


5.5          Offering.Assuming the accuracy of the Investors’ representations
set forth in Section 6 of this Agreement, the offer and issuance of the Shares
as contemplated by this Agreement are exempt from the registration requirements
of the Securities Act of 1933, as amended (the “1933 Act”), and the
qualification or registration requirements of state securities laws or other
applicable blue sky laws.Neither the Company nor any authorized agent acting on
its behalf will take any action hereafter that would cause the loss of such
exemptions.  The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market.


5.6          Public Reports.The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act or 1934 Act, including without limitation as to its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (such materials, including all exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “Public
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such Public Reports prior to the expiration of any such
extension.  As of their respective dates, the Public Reports complied in all
material respects with the requirements of the 1933 Act and 1934 Act, as
applicable, and none of the Public Reports, when filed, contained any untrue
statement of a material fact or omitted to state any fact required to be stated
therein or necessary in order to make any statement therein, in light of
circumstances under which they were made, not misleading.  The financial
statements included within the Public Reports for the fiscal year ended December
31, 2015, for the fiscal year ended December 31, 2016 and for each quarterly
period thereafter (the “Financial Statements”) have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis (“GAAP”) throughout the periods indicated and with each other,
except that unaudited Financial Statements may not contain all footnotes
required by GAAP.The Financial Statements fairly present, in all material
respects, the financial condition and operating results and cash flows of the
Company and its consolidated Subsidiaries as of the dates, and for the periods,
indicated therein, subject in the case of unaudited Financial Statements to
normal year-end audit adjustments.
 
7

--------------------------------------------------------------------------------

5.7          Compliance With Laws.Neither the Company nor any Subsidiary: (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any Governmental Authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any Governmental Authority, including all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters except, in
each case, as could not have or reasonably be expected to result in a Material
Adverse Effect.


5.8          Violations.The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Securities and the consummation of the transactions
contemplated by this Agreement and all other documents and instruments required
to be delivered in connection herewith and therewith, does not and will not
result in or constitute any of the following:(a) a violation of any provision of
the certificate of incorporation, bylaws or other governing documents of the
Company or any of its Subsidiaries; (b) a violation of any provisions of any
applicable law, rule, regulation, order, judgment, injunction or of any writ or
decree of any court or governmental instrumentality; (c) a default or an event
that, with notice or lapse of time or both, would be a default, breach, or
violation of a lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust, or other agreement, instrument,
or arrangement to which the Company or any Subsidiary is a party or by which the
Company, any Subsidiary or their respective assets or properties are bound; (d)
an event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company or any
Subsidiary; or (e) the creation or imposition of any lien, pledge, option,
security agreement, equity, claim, charge, encumbrance or other restriction or
limitation on the capital stock or on any of the properties or assets of the
Company or any of its Subsidiaries.


5.9          Consents; Waivers.No consent, waiver, approval or authority of any
nature, or other formal action, by any Person, not already obtained, is
required, and, except for the filings contemplated by Section 7.4, the Company
is not required to give any notice to, or make any filing or registration with,
any Person, in each case, in connection with the execution, delivery and
performance of the Transaction Documents by the Company or the consummation by
the Company of the transactions provided for therein.
 
8

--------------------------------------------------------------------------------

5.10        Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities.The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby and thereby by
the Company and its representatives.


5.11        Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in 1934 Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the 1934 Act
is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the 1934 Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the 1934 Act the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the 1934 Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.


5.12        Absence of Litigation.  Except as Previously Disclosed, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective assets or
properties before or by any court, public board, arbitrator, governmental or
administrative agency, regulatory authority, self-regulatory organization or
body which (a) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (b)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Except as set forth on Schedule 5.12,
neither the Company nor any Subsidiary, nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any Proceeding
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  Except as set forth on Schedule
5.12 or as Previously Disclosed, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such).  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the 1934 Act or the 1933
Act.
 
9

--------------------------------------------------------------------------------

5.13        Material Changes; Undisclosed Events, Liabilities or Developments. 
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company and the Subsidiaries have not incurred
any liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) neither the Company
nor any Subsidiary has issued any equity securities to any officer, director or
Affiliate, except pursuant to and in accordance with existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.Except for the issuance of the
Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.


5.14        Intellectual Property.The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as Previously
Disclosed as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
Public Reports, a written notice of a claim or otherwise has any knowledge that
the Intellectual Property Rights violate or infringe upon the rights of any
Person, except as could not have or could not reasonably be expected to have a
Material Adverse Effect.To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual property rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------

5.15        Registration Rights.Except as set forth on Schedule 5.15 and other
the Investor, no person has any right to cause the Company to effect the
registration under the 1933 Act of any securities of the Company or any
Subsidiary.


5.16        Disclosure.All of the disclosure materials furnished by or on behalf
of the Company to the Investor regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading.The Company acknowledges and agrees that the
Investor neither makes nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 6 hereof.


5.17        No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its Affiliates, executive officers or directors, nor any Person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of (i) the 1933 Act which would require
the registration of any such securities under the 1933 Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.


5.18        Solvency.Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and currently planned capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.  For purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness for borrowed money of others, whether or
not the same are or should be reflected in the Company’s consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments in excess of
$50,000 due under leases required to be capitalized in accordance with GAAP.
 
11

--------------------------------------------------------------------------------

5.19        Regulation M Compliance.The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.


5.20        Title to Assets.  The Company and the Subsidiaries owns or leases
all such assets and properties as are necessary to the conduct of their business
as presently operated and as proposed to be operated. The Company and the
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them, in each
case free and clear of all Liens except for such Liens that do not (individually
or in the aggregate) materially affect the value of such property and do not
materially interfere with the use made and proposed be made of such property by
the business or prospects of the Company and the Subsidiaries.  Any real
property, buildings or facilities held under lease or sublease by the Company or
the Subsidiaries are held by them under valid, subsisting and enforceable leases
(i) with such exceptions as are not material to, and do not interfere with, the
use made and proposed to be made of such property, buildings or facilities by
the Company or the Subsidiaries and (ii) with which the Company or the
Subsidiaries, as applicable, are in compliance. Neither the Company nor any
Subsidiary has received any notice of any claim adverse to its ownership of any
real or personal property or of any claim against the continued possession of
any real property, whether owned or held under lease or sublease by the Company
or any Subsidiary.


5.21        Taxes.  The Company and its Subsidiaries have, in each case,
accurately prepared and made or filed all federal, state, foreign, local and
other tax returns that are required to be made or filed by it and has paid or
made provision for the payment of all taxes, assessments, governmental or other
similar charges, including without limitation, all sales and use taxes and all
taxes which the Company or any Subsidiary, as applicable, is obligated to
withhold from amounts owing to employees, creditors and third parties, with
respect to the periods covered by such tax returns (whether or not such amounts
are shown as due on any tax return).  No deficiency assessment with respect to a
proposed adjustment of the Company’s or any of its Subsidiaries federal, state,
local or foreign taxes is pending or, to the Company’s knowledge, threatened. 
The accruals and reserves on the books and records of the Company in respect of
tax liabilities for any taxable period not finally determined are adequate to
meet any assessments and related liabilities for any such period and, since the
date of the Company’s most recent audited financial statements, neither the
Company nor any of its Subsidiaries has incurred any liability for taxes other
than in the ordinary course of its business and for which appropriate reserves
have been made on the books and records of the Company.  There is no tax Lien,
whether imposed by any federal, state, local, foreign or other taxing authority,
outstanding against the assets, properties or business of the Company or any of
its Subsidiaries.
 
12

--------------------------------------------------------------------------------

5.22        Employee Relations.  No labor dispute with or disturbance by the
employees of the Company currently exists or, to the Company’s knowledge, is
likely to occur.  None of the Company’s or its Subsidiaries’ employees is a
member of a union that relates to such employee’s relationship with the Company
or such Subsidiary, and neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement, and the Company and its Subsidiaries
believe that their relationships with their employees are good.  To the
knowledge of the Company, no executive officer of the Company or any Subsidiary,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and to the Company’s
knowledge, the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.23        Foreign Corrupt Practices; Money Laundering; OFAC.


(a)           Neither the Company nor any Subsidiary, nor any director, officer,
or employee thereof, nor any agent or other Person acting on behalf of the
Company has: (i) directly or indirectly, used any funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to foreign
or domestic political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official, agent, representative or
employee or to any foreign or domestic political parties or campaigns; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended or any analogous or similar rule, law,
regulation of any non-U.S. jurisdiction; (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official, agent, representative or employee or (v) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf) which is in violation of law.


(b)          The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements and money laundering statutes of the
United States (including the Currency and Foreign Transactions Reporting Act of
1970, as amended) and all other jurisdictions to which the Company is subject,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
Governmental Authority (collectively, the “Money Laundering Laws”) and no
Proceeding involving the Company with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company or any Subsidiary, threatened.
 
13

--------------------------------------------------------------------------------

(c)           Neither the Company nor any Subsidiary nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary nor any customer, supplier or other third-party with whom the
Company or any Subsidiary has business relations with, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.


5.24        Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.


5.25        Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as Previously Disclosed, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


5.26        Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Purchase Price. 
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
14

--------------------------------------------------------------------------------

5.27        Transactions With Affiliates and Employees.  Except as Previously
Disclosed, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company in the ordinary course of business and (iii) other employee benefits,
including stock option agreements under any stock option plan of the Company.


5.28        Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents.  The Investor shall have no obligation with respect to any fees or
with respect to any claims (other than such fees or commissions owed by the
Investor pursuant to agreements entered into by the Investor, which fees or
commission shall be the sole responsibility of the Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents due to an arrangement or agreement made by the Company.


5.29        Investment Company.  The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.


5.30        Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the 1934 Act, and the Company
has taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act
nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as Previously Disclosed,
The Company has not, in the 12 months preceding the date hereof, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market.  The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.  The Common Stock
is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.
 
15

--------------------------------------------------------------------------------

5.31        Application of Takeover Protections; Rule 16b-3.  The Company and
the Board of Directors have taken all necessary action, if any, (a) in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investor as a result of the Investor and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities and (b) in order to
cause the sale of the Securities hereunder to be exempt from the short swing
profit disgorgement provisions of Section 16(b) of the 1934 Act for any director
(including any person who may be considered a “director by deputization”) who
may have a direct or indirect pecuniary interest in the Securities.


5.32        No General Solicitation.  Neither the Company nor any Person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Investor within the meaning of Rule 501 under
the Securities Act.


5.33        No Disagreements with Accountants and Lawyers.  To the knowledge of
the Company, there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.


5.34        FDA.  There is no pending, completed or, to the Company’s knowledge,
threatened, Proceeding (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the U.S. Food and Drug Administration (“FDA”) or any other
Governmental Authority, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect. 
The Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.
 
16

--------------------------------------------------------------------------------

5.35        Form S-3 Eligibility.  The Company is eligible to register the
resale of the Securities for resale by the Investor on Form S-3 promulgated
under the 1933 Act.


5.36        Stock Option Plans.  Each stock option granted by the Company under
the Company’s stock option plan was granted (i) in accordance with the terms of
the Company’s stock option plan and (ii) with an exercise price at least equal
to the fair market value of the Common Stock on the date such stock option would
be considered granted under GAAP and applicable law.  No stock option granted
under the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.


6.             Representations and Warranties of the Investor.The Investor
hereby represents, warrants and covenants that:


6.1          Organization; Authorization.The Investor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the Registration Rights
Agreement, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.


6.2          No Public Sale or Distribution. The Investor is acquiring the
Shares for its own account, not as a nominee or agent, and not with a view
towards, or for resale in connection with, the public sale or distribution of
any part thereof, except pursuant to sales registered or exempted under the 1933
Act.The Investor is acquiring the Securities hereunder in the ordinary course of
its business.The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a Governmental
Authority including any department or agency thereof (each, a “Person”) to sell,
transfer, pledge, assign or otherwise distribute any of the Securities (this
representation and warranty shall not limit in any way the Investor’s right to
sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws).


6.3          Accredited Investor Status; Investment Experience. The Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D.  The Investor can bear the economic risk of its investment in the Securities,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Securities.
 
17

--------------------------------------------------------------------------------

6.4          Reliance on Exemptions.The Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


6.5          Information.  The Investor and its advisors, if any, have had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the Public Reports.  The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. 
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained herein.  The Investor understands that its investment in
the Securities involves a high degree of risk.  The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities. 
The Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.


6.6          No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


6.7          Validity; Enforcement; No Conflicts. This Agreement and each other
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and, when delivered
in accordance with the terms hereof and thereof, shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.  The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (a) result in a violation of the organizational
documents of the Investor, as applicable, or (b) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Investor, except in the case of clause (b)
above, for such conflicts, defaults or rights which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Investor to perform its obligations hereunder.
 
18

--------------------------------------------------------------------------------

7.             Other Agreements of the Parties.


7.1          Public Information.  Until the earliest of the time that the
Investor no longer owns any Securities, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the 1934 Act
and to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the 1934 Act even if the Company is not then subject
to the reporting requirements of the 1934 Act.


7.2          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that would be integrated with the offer or sale of
the Securities in a manner that would require the registration under the 1933
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.


7.3          Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the Investor
is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Investor could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Investor.


7.4          Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of the Investor.  The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the Investor
at the Closing under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of the Investor.


7.5          Use of Proceeds.The Investor acknowledges that the Company will use
the proceeds received from the purchase of the Shares for general working
capital purposes.


7.6          Director Election and Appointment.


(a)          From and after the Closing and until the time that the Investor no
longer owns any Securities, in connection with each annual or special meeting of
the Company’s stockholders at which members of the Board of Directors are to be
elected, or any written consent of the Company’s stockholders pursuant to which
members of the Board of Directors are to be elected (each such meeting or
consent, an “Election Meeting”), the Investor shall have the right to designate
for nomination one (1) Investor Designee.
 
19

--------------------------------------------------------------------------------

(b)          If the number of seats for directors on the Board of Directors is
increased, then the number of Investor Designees that the Investor can designate
for nomination by the Board of Directors shall be adjusted upward (rounded to
the nearest whole number), as the case may be, such that the proportional
representation of the Investor Designee(s) on the Board of Directors (assuming
all Investor Designee(s) are elected or re-elected to the Board of Directors)
would be as similar as possible to the proportional representation of the
Investor Designee(s) on the Board of Directors if the number of seats for
directors on the Board of Directors had remained the same as it is on the date
hereof.


(c)          In the case of any Election Meeting that is an annual meeting of
the Company’s stockholders, the Investor shall give written notice to the Board
of Directors of the applicable Investor Designee no later than the date that is
sixty (60) days prior to the first anniversary of the prior year’s annual
meeting of Company’s stockholders.  In the case of any Election Meeting that is
a special meeting of Company stockholders or in connection with any proposed
written consent of the Company stockholders pursuant to which members of the
Board of Directors are to be elected or appointed, the Investor shall give
written notice to the Board of Directors of the applicable Investor Designee(s)
no later than the later of sixty (60) days before such special meeting and the
tenth day after which the notice of such special meeting was made by mail or
public disclosure to the Company stockholders.  In the case of any Replacement
(as defined below), the Investor shall give written notice to the Board of
Directors of each such Replacement as promptly as reasonably practicable
following the event giving rise to such replacement as set forth in Section
7.6(g).  Any written notice delivered by the Investor pursuant to this Section
7.6(c) is referred to herein as a “Designation Notice.”


(d)          Each Investor Designee (or any Replacement thereof) must be an
individual who is reasonably acceptable to the Board of Directors applying the
Company’s standard practices and the same considerations to the Investor
Designee as would be applied by the Board of Directors to any other director
appointee, nominee or applicant.  If the Board of Directors does not object in
writing to any Investor Designee named in a Designation Notice within twenty
(20) days of receipt thereof, then such Investor Designee shall be deemed to be
reasonably acceptable to the Board of Directors.  If, within twenty (20) days of
the Board of Directors’ receipt of any Designation Notice, the Board of
Directors determines that any Investor Designee named therein is not reasonably
acceptable to the Board of Directors, then the Board of Directors shall promptly
provide the Investor with written notice of the reason for such determination. 
Thereafter, the Board of Directors and the Investor shall cooperate in good
faith so that the Investor may designate one or more replacement Investor
Designees until one such individual is deemed reasonably acceptable to the Board
of Directors.  The Company shall take all actions reasonably necessary or
appropriate (including delaying for a reasonable period of time any applicable
Election Meeting) to ensure that the Investor may designate any designee to
which it is entitled under this Section 7.6 and each such Investor Designee is
presented for nomination or appointment at each applicable Election Meeting.
 
20

--------------------------------------------------------------------------------

(e)           If the Investor fails to give proper notice of any nomination of
any Investor Designee in a timely manner for any Election Meeting, then the
Investor shall be deemed to have nominated the incumbent Investor Director in a
timely manner; provided, that if there is no incumbent Investor Director for the
applicable seat on the Board of Directors to which the Investor is entitled to
designate a director pursuant to this Section 7.6, then the Company and the
Investor shall use their respective commercially reasonable efforts to mutually
agree on a designee such that an Investor Designee is appointed to any seat to
which an Investor Designee may be nominated under this Section 7.6.


(f)           The Company and the Board of Directors shall cause each Investor
Designee designated in accordance with this Section 7.6 to be included in
management’s slate of nominees for the elections of directors at each applicable
Election Meeting occurring after the Closing.  The Company agrees to use its
reasonable best efforts to, and to use reasonable best efforts to cause the
Board of Directors to, cause the election of each applicable Investor Designee
to the Board of Directors at each Election Meeting, including by, to the extent
permitted by applicable law, recommending the Company’s stockholders to vote in
favor of the election of each such Investor Designee, soliciting proxies in
respect thereof and otherwise supporting each such Investor Designee for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees.


(g)          If any Investor Designee (i) dies, is incapacitated or is otherwise
unable to serve as a nominee for appointment on or after the Closing Date or for
election as a member of the Board of Directors or to serve as such a director,
for any reason, (ii) is removed (upon death, resignation or otherwise) or fails
to be elected at an Election Meeting as a result of such Investor Designee
failing to receive a plurality of the votes cast, or (iii) is to be substituted
by the Investor (with the relevant Investor Designee’s consent and resignation)
for election at an Election Meeting, then, in each such case, the Investor shall
have the right to submit the name of a replacement for each such Investor
Designee (each, a “Replacement”) to the Board of Directors for its reasonable
approval (subject to the same terms and procedures set forth in subclause (d)
above), and who shall, if so approved, serve as a nominee for election as a
director or serve as a director in accordance with the terms of this Section 7.6
as if such Replacement was the initial Investor Designee.  In the case of any
such Replacement of a director who was already serving on the Board of Directors
immediately prior to such director’s death, resignation or removal, then the
Company shall cause the Company directors remaining in office at such time to
appoint any such Replacement of such director to the Board of Directors as
promptly as practicable following the Investor’s delivery of a Designation
Notice with respect thereto and compliance with the terms and procedures set
forth in Section 7.6(d).  For each proposed Replacement that is not approved by
the Board in accordance with Section 7.6(d), the Investor shall have the right
to submit another proposed Replacement to the Board of Directors for its
approval on the same basis as set forth in the immediately preceding sentence. 
The Investor shall have the right to continue submitting the name of proposed
Replacement(s) to the Board of Directors for its approval until the Board of
Directors approves a Replacement to serve as a nominee for election as a member
of the Board of Directors or to serve as such a director, as applicable,
whereupon such person will be appointed as the Replacement.
 
21

--------------------------------------------------------------------------------

8.             Indemnification.  Subject to the provisions of this Section 8,
the Company will indemnify and hold the Investor and its Affiliates and each of
their respective officers, directors, agents, members, managers, control
persons, shareholders, partners and employees and agents (each, an “Investor
Indemnified Party”) harmless from and against any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Investor Indemnified Party may
suffer or incur as a result of or relating to (i) any breach of any of the
representations or warranties made by the Company in this Agreement or in the
other Transaction Documents, (ii) any breach of any of the covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (iii) any Proceeding instituted against the Investor Indemnified
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Investor Indemnified
Party, with respect to any of the transactions contemplated by the Transaction
Documents (unless such Proceeding is based upon a breach of the Investor’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings the Investor may have with any such stockholder
(including but not limited to any such agreements or understandings Investor may
have entered into with LF-RB Management, LLC), or any knowing violations by the
Investor of state or federal securities laws or any conduct by the Investor
which constitutes gross negligence, willful misconduct or malfeasance).  If any
Proceeding shall be brought against any Investor Indemnified Party in respect of
which indemnity may be sought pursuant to this Agreement, such Investor
Indemnified Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Investor Indemnified Party.  Any Investor
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Investor Indemnified Party except
to the extent that (a) the employment thereof has been specifically authorized
by the Company in writing, (b) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (c) in such Proceeding
there is, in the reasonable opinion of such separate counsel, a conflict on any
material issue between the position of the Company and the position of such
Investor Indemnified Party, in which case the Company shall be responsible for
the reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Investor Indemnified Party under this
Agreement (y) for any settlement by an Investor Indemnified Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Investor Indemnified Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Investor in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 8 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, within
thirty days of when bills relating to indemnifiable amounts are received by the
Company.  The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Purchaser Party against the Company or
others and any liabilities the Company may be subject to pursuant to law. 
Notwithstanding anything herein to the contrary, in no event shall the Company
be liable to the Investor pursuant to Section 8(i) above for more than the
Purchase Price.
 
22

--------------------------------------------------------------------------------

9.             Miscellaneous


9.1          Successors and Assigns.Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities).The Company may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Investor (other than by merger).  The Investor may assign any or all rights
under this Agreement and the Registration Rights Agreement to any Person to whom
the Investor assigns or transfers any Securities, provided, that, such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Investor.


9.2          No Third-Party Beneficiaries.  Except as otherwise set forth in
Section 8 and this Section 9.2, nothing in this Agreement is intended to confer
upon any party, other than the Parties or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


9.3          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


9.4          Titles and Subtitles.The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
23

--------------------------------------------------------------------------------

9.5          Notices.All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:(a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient; if not, then on the next Business Day, (c) five
(5) Business Days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.All communications shall be sent to (a) in the
case of the Company to RiceBran Technologies, 2928 Ramco Street, Suite #120,
West Sacramento, California 95961, with a copy (which shall not constitute
notice) to Weintraub Tobin Chediak Coleman Grodin, 400 Capitol Mall,  11th
Floor, Sacramento, California, Attention: Christopher V. Chediak, Esq.; Fax#:
(916) 446-1611 or (b) in the case of the Investor, to the address as set forth
on the signature page of the Investor attached hereto or at such other address
as such party may designate by ten (10) days advance written notice to the other
parties hereto.


9.6          Amendments and Waivers.No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Investor.


9.7          Severability.If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


9.8          Entire Agreement.This Agreement and the other Transaction Documents
together with the exhibits and schedules thereto, constitute the entire
agreement among the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to the such matters, and no party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein.


9.9          Counterparts.This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission or by email delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
24

--------------------------------------------------------------------------------

9.10        Interpretation.Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to,” (d) references to “hereunder” or “herein” relate to this
Agreement and (e) “or” is used in the inclusive sense of “and/or”.


9.11        Remedies.In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under the
Transaction Documents.The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.


9.12        Fees and Expenses.Except as expressly set forth in the Transaction
Documents to the contrary, each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.The Company shall pay all transfer
agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by the Investor), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.


9.13        Survival.  The representations, warranties, covenants and agreements
contained herein shall survive the Closing and the delivery of the Securities.


9.14        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.


9.15        Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.


9.16        Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
25

--------------------------------------------------------------------------------

9.17        Construction.  The parties agree that each of them or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto.


10.          Additional Defined Terms.In addition to the terms defined elsewhere
in this Agreement, the following terms have the meanings set forth in this
Section 10:


10.1         “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.


10.2         “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person.  Notwithstanding anything to the contrary in this
Agreement, the Company and its Affiliates (other than the Investor and its
Affiliates) shall not be deemed to be Affiliates of the Investor or any of its
respective Affiliates.


10.3         “Board of Directors” means the board of directors of the Company.


10.4         “Business Day” means any day except any Saturday, Sunday or other
day on which commercial banks in the State of New York are authorized or
required by law or other governmental action to close.


10.5         “Commission” means the United States Securities and Exchange
Commission.


10.6         “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


10.7         “Director” means a director of the Company.


10.8         “Effective Date” means the earliest of the date that (i) the
initial Registration Statement has been declared effective by the Commission,
(ii) all of the Registrable Securities have been sold pursuant to Rule 144 or
may be sold pursuant to Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions or (iii) following the one year
anniversary of the Closing Date provided that a holder of Registrable Securities
is not an Affiliate of the Company, all of the Registrable Securities may be
sold pursuant to an exemption from registration under Section 4(a)(1) of the
1933 Act without volume or manner-of-sale restrictions.
 
26

--------------------------------------------------------------------------------

10.9         “Fundamental Representations” means Sections 5.1 (Organization,
Good Standing and Qualification), 5.2 (Capitalization and Voting Rights), 5.3
(Authorization, Enforcement), 5.4 (Valid Issuance), 5.5 (Offering), 5.8
(Violations), 5.9 (Consents, Waivers), 5.28 (Certain Fees) and 5.36 (Form S-3
Eligibility).


10.10       “Investor Designee” means the individual selected by the Investor
for nomination as a Director in accordance with Section 7.6, it being
acknowledged and agreed that the initial Investor Designee is Mr. Ari Gendason,
a current Director.


10.11       “Liens” means a lien, charge, pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.


10.12       “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.


10.13       “Previously Disclosed” means information publicly disclosed by the
Company in its Annual Report on Form 10-K for the fiscal year ended December 31,
2016 (the “10-K”), and all other reports filed by the Company pursuant to the
1934 Act since the filing of the 10-K and prior to the date hereof (excluding
any risk factor disclosures contained in any such documents and any disclosure
of risks included in any “forward-looking statements” disclaimer or other
statements that are similarly non-specific and are predictive or forward-looking
in nature).


10.14       “Proceeding” means an action, claim, suit, investigation, inquiry,
notice of violation, or proceeding (including, without limitation, an informal
investigation or partial proceeding, such as a deposition), whether commenced or
threatened.


10.15       “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.


10.16       “Registration Statement” shall have the meaning set forth in the
Registration Rights Agreement.


10.17       “Rule 144” means Rule 144 as promulgated by the Commission under the
1933 Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.


10.18       “Subsidiary” means any subsidiary of the Company as set forth on
Exhibit 21 to the 10-K and shall, where applicable, also include any direct or
indirect subsidiary of the Company formed or acquired after the date hereof.
 
27

--------------------------------------------------------------------------------

10.19       “Trading Day” means any day on which the Common Stock is traded on
the principal securities exchange or securities market on which the Common Stock
is then traded, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Investor.


10.20       “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTCQB Marketplace or the
OTC Bulletin Board (or any successors to any of the foregoing).


10.21       “Transaction Documents” means this Agreement, the Registration
Rights Agreement and any other document, instrument, certificate or agreement
entered into in connection herewith or therewith.




[SIGNATURES ON THE FOLLOWING PAGE]
 
28

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.



 
THE COMPANY:
         
RICEBRAN TECHNOLOGIES
         
By:
/s/ Robert Smith      
Name: Robert Smith, Ph.D.
     
Title:  Chief Executive Officer
 

 
[Signature Page to Common Stock Purchase Agreement]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 
INVESTOR:
 
 
 
 
 
CONTINENTAL GRAIN COMPANY
 
 
 
 
 
 
 
 
 
By:
/s/ Ari Gendason
 
 
 
Name:
Ari Gendason
 
 
 
Title:
Senior Vice President – Corporate Investments
 

 

 
Address for Notices:
      
Continental Grain Company
 
767 Fifth Avenue – 15th Floor
 
New York, NY 10153-0028
 
Attention:      
Michael R. Mayberry
   
Senior Vice President - Legal
 
Email:
michael.mayberry@conti.com
 
FAX:
(212) 207-5381
       
With a copy to (which shall not constitute notice):
     
Paul, Weiss, Rifkind, Wharton & Garrison LLP
  1285 Avenue of the Americas  
New York, NY  10019-6064
 
Attention:
Steven J. Williams   Email: swilliams@paulweiss.com   FAX: (212) 492-0257

 
[Signature Page to Common Stock Purchase Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A


REGISTRATION RIGHTS AGREEMENT

 
A-1

--------------------------------------------------------------------------------